DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Paragraph [0020], line 1, “The accessory attachment mechanism of claim 10” should say “The disclosed technology further relates to an accessory attachment mechanism”
Paragraph [0021], line 1, “The accessory attachment mechanism of claim 10” should say “The disclosed technology further relates to an accessory attachment mechanism”
Appropriate correction is required.

Claim Objections
Claims 15 and 19 objected to because of the following informalities:  
Claim 15, lines 8, 9, and 10, “the pin” should say “the spring pin”
Claim 19, lines 1 and 3-4, “the pin” should say “the spring pin”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10, 13-16, and 19-20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Herskovic (US-20110121149-A1). 

Regarding claim 10, Herskovic teaches an accessory attachment mechanism (clamping device 10, fig.9, paragraph [0058]) for a wagon (wagon with structural member 2, fig.9), comprising: a mounting bracket (pivot assembly 410, fig.10, paragraph [0058]) connected to the wagon, the mounting bracket having a first opening, a second opening (apertures 424, fig.10 and 14, paragraph [0058]), and a pivot member (fastener 404, fig.15); a pivot arm (extension 402, fig.9, paragraph [0058]) having a first end (first end of extension 402 is near pivot assembly 410, fig.9) and a second end (second end of extension 402 is near attachment portion 40, fig.9), the first end of the pivot arm being pivotally connected to the mounting bracket at the pivot member (extension 402 pivots around fastener 404, fig.15), the pivot arm pivoting about a plane generally parallel to a base of the wagon (extension 402 pivots generally horizontally to the ground in fig.9 based on the pivot assembly 410 structure as seen in fig.10 making it pivot about a plane generally parallel to the base of the wagon, figs.9, 10 and 15) between a storage 

Regarding claim 13, Herskovic teaches wherein the pivot arm has an opening (extension 402 has opening between top and bottom portions with pin 432 extending from it as seen in fig.15) to receive the pin, the opening retaining a spring (biasing member 436 as seen in fig.15 is a spring) to bias the pin into the first opening of the mounting bracket and the second opening of the mounting bracket (biasing member 436 biases the bias member 432 into apertures 424, fig.15, paragraph [0060]), 

Regarding claim 14, Herskovic teaches wherein the clamp member of the retention mechanism is connected to a threaded rod (set screw 446, fig.16, paragraph [0062]) with a knob (knob 450, fig.16, paragraph [0062]) opposing the clamp member, and wherein turning of the knob in one direction moves the clamp member toward a stationary end of the retention mechanism to clamp an accessory therebetween (turning knob 450 facilitates engagement and disengagement of the set screw 446 towards attachment recess 42, fig.16, paragraph [0062]).  

Regarding claim 15, Herskovic teaches an accessory attachment mechanism (clamping device 10, fig.9, paragraph [0058]) for a wagon (wagon with structural member 2, fig.9), comprising: a mounting bracket (pivot assembly 410, fig.10, paragraph [0058]) connected to the wagon, the mounting bracket having a first opening, a second opening (apertures 424, fig.10 and 14, paragraph [0058]), and a pivot member (fastener 404, fig.15); a pivot arm (extension 402, fig.9, paragraph [0058]) having a first end (first end of extension 402 is near pivot assembly 410, fig.9) and a second end (second end of extension 402 is near attachment portion 40, fig.9), the first end of the pivot arm being pivotally connected to the mounting bracket at the pivot member (extension 402 pivots around fastener 404, fig.15), the pivot arm pivoting between a storage position and a use position (storage position is when the extension member 402 is engaged in one of the apertures 424 closest to the wagon and the use position could be when the 


    PNG
    media_image1.png
    241
    280
    media_image1.png
    Greyscale


Regarding claim 16, Herskovic teaches wherein the pivot arm pivots about a plane generally parallel to a base of the wagon (extension 402 pivots generally horizontally to the ground in fig.9 based on the pivot assembly 410 structure as seen in fig.10 making it pivot about a plane generally parallel to the base of the wagon, figs.9, 10 and 15).  

Regarding claim 19, Herskovic teaches wherein the pivot arm has an opening (extension 402 has opening between top and bottom portions with pin 432 extending from it as seen in fig.15) to receive the pin, the opening retaining a spring (biasing member 436 as seen in fig.15 is a spring) to bias the pin into the first opening of the mounting bracket and the second opening of the mounting bracket (biasing member 436 biases the bias member 432 into apertures 424, fig.15, paragraph [0060]), respectively, and wherein the pin has a knob (thumb knob 434, fig.15, paragraph [0060]) at a first end thereof.

.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Herskovic (US-20110121149-A1). 

Regarding claim 12, Herskovic teaches the accessory attachment mechanism of claim 10, and a mounting portion (30, fig.9 and 10) which connects the mounting bracket to the wagon (2). Although, Herskovic does not specifically disclose which region of the frame the mounting portion (30, fig.9 and 10) is connected, the mounting portion (30, fig.9 and 10) is capable of being placed on any portion of the frame (paragraph [0062]). 

Regarding claim 17, Herskovic teaches the accessory attachment mechanism of claim 15, and a mounting portion (30, fig.9 and 10) which connects the mounting bracket to the wagon (2). Although, Herskovic does not specifically disclose which region of the frame the mounting portion (30, fig.9 and 10) is connected, the mounting portion (30, fig.9 and 10) is capable of being placed on any portion of the frame (paragraph [0062]). Therefore, it would have been obvious to a person of ordinary skill in the art to have connected the mounting device to a rear portion of the frame, to allow the user of the mechanism to attach accessories such as IV poles adjacent the patient so that they remain in their desired configuration during transport.   


Allowable Subject Matter
Claims 1-9 allowed.
Claim 1 has allowable subject matter from the limitation “an end cap connected to the pivot arm at the first end thereof, the end cap extending beyond the first end of the pivot arm, the end cap having a stop that engages the mounting bracket in the use position to prevent over-rotation of the pivot arm”. Herskovic teaches a stop (60) to prevent the rotation of a latch plate (44) of the clamp and a similar stop could be added 
Claims 11 and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 11 depends upon claim 10 which is rejected, but claim 11 has the limitation of “an end cap connected to the pivot arm at the first end thereof, the end cap extending beyond the first end of the pivot arm, the end cap engaging the mounting bracket in the use position to prevent over-rotation of the pivot arm”. Herskovic teaches a stop (60) to prevent the rotation of a latch plate (44) of the clamp and a similar stop could be added 
Claim 18 depends upon claim 10 which is rejected, but claim 11 has the limitation of “an end cap connected to the pivot arm at the first end thereof, the end cap extending beyond the first end of the pivot arm, the end cap engaging the mounting bracket in the use position to prevent over-rotation of the pivot arm”. Herskovic teaches a stop (60) to prevent the rotation of a latch plate (44) of the clamp and a similar stop could be added to the top of pivot assembly/mounting bracket (410) or the side of extension/pivot arm (402) to help prevent rotation. The stop if added to the extension/pivot arm (402) would not be able to engage the mounting bracket (410) when in the use position as described above in claim 10, without hindering the function of the original apparatus. Conrad (US-


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Trelford (US-20150090845-A1) teaches a medical device supporting apparatus with a clamp, pivot member, and a plurality of holes for locking the arm at different angles. Pearson (US-20200390969-A1) teaches a patient transport platform and mobile medical equipment connector that has a clamp and folds down against a wagon. Ellis (US-20190380894-A1) teaches a chemo mobile cart system with a quick connect linkage for connecting and IV pole to a wagon. Chen (US-10052254-B2) teaches an apparatus and method for assisting patient walking therapy with a device for coupling having arm and clamping members. Anderson (US-20180186395-A1) teaches a child 

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN BRYCE SHELTON whose telephone number is (571)272-6501. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/I.B.S./Examiner, Art Unit 3618                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618